ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 17 December 2021 for the application filed 10 December 2019 which claims foreign priority to FR18 72689 filed 11 December 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-9, filed 17 December 2021, with respect to claims 1-6 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-6 have been withdrawn. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “regulating the torque generated by the drive device according to a torque setpoint issued by a pilot of the aircraft; and generating, as long as the torque setpoint is not sufficient to guarantee a movement speed of the aircraft without oscillation, a replacement torque setpoint to allow the aircraft to move at the stable movement speed without oscillation; and substituting the replacement torque setpoint for the torque setpoint generated by the pilot” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-6 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642
12/23/2021